UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Innerworkings, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title Class of Securities) 45773Y105 (CUSIP Number) Dan Friedberg Sagard Capital Partners, L.P. 325 Greenwich Avenue Greenwich, CT 06830 203 629-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 29, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial fling on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45773Y105 Page2 of15Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 20-3332164 Sagard Capital Partners, L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,241,146 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 45773Y105 Page3 of15Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 20-3331555 Sagard Capital Partners GP, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,241,146 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7% 14 TYPE OF REPORTING PERSON CO CUSIP No. 45773Y105 Page4 of15Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 20-2402055 Sagard Capital Partners Management Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,241,146 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7% 14 TYPE OF REPORTING PERSON CO Item 1.Security and Issuer. This Amendment No. 1 to Schedule 13D (this “Statement”) relates to the beneficial ownership of Common Stock, $0.0001 par value per share (the “Shares”) of Innerworkings, Inc.,a Delawarecorporation (the “Issuer”).This Statement is being filed on behalf of the Reporting Persons and amends and supplements the Schedule 13D filed by the Reporting Persons dated August 8, 2011.Unless otherwise defined, all capitalized terms used herein shall have the respective meanings given such terms in the initial Schedule 13D. Item 3.Source and Amount of Funds or Other Consideration. The 607,218 additional Shares (in addition to the 2,633,928 Shares reflected in the initial Schedule 13D) reported herein as being currently beneficially owned were acquired via open market purchases. The aggregate purchase price for the additional Shares reported herein as beneficially owned by the Reporting Persons is $5,417,454.27.All Shares held by Sagard were acquired with Sagard’s working capital. Item 5.Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated in their entirety as follows: (a)As of May 30, 2012, each Reporting Person beneficially owned 3,241,146 Shares, which represented 6.7% of the outstanding Shares, based upon 48,255,804 Shares outstanding as of April 26, 2012, as reported by the Issuer in its Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2012. In accordance with Securities and Exchange Commission Release No. 34-39538 (January 12, 1998) (the “Release”) this filing reflects the securities beneficially owned by Power Corporation of Canada and certain of its subsidiaries, including Sagard.The filing does not reflect securities beneficially owned, if any, by any subsidiaries of Power Corporation of Canada whose ownership of securities is disaggregated from that of Power Corporation of Canada in accordance with the Release. The beneficial ownership reflected in the remainder of this Item 5, and in the cover pages, reflect beneficial ownership as of May 30, 2012. (b) Sole power to vote or direct the vote:0 Shared power to vote or direct the vote:3,241,146 Sole power to dispose or to direct the disposition:0 Shared power to dispose or direct the disposition:3,241,146 The power to vote or to direct the vote or to dispose or direct the disposition of the Shares reported herein is shared among the Reporting Persons. (c) The following transactions have been effected by Sagard over the last 60 days: Purchases Trade Date Price Quantity 5/30/2012 5/29/2012 5/29/2012 5/25/2012 5/24/2012 5/23/2012 5/22/2012 5/21/2012 5/18/2012 5/17/2012 5/16/2012 5/15/2012 5/14/2012 5/11/2012 (d)Not applicable. (e)Not applicable. Item 6. Not Applicable Item 7. Material to Be Filed as Exhibits. Exhibits A - C are hereby amended and restated in their entirety, as attached hereto. Exhibit A Persons Who may be Deemed to Control the Reporting Persons Exhibit B Executive Officers and Directors of Sagard Capital Partners GP, Inc. and Sagard Capital Partners Management Corp. Exhibit C Executive Officers and Directors of Power Corporation of Canada SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:May 31, 2012 SAGARD CAPITAL PARTNERS, L.P. By:Sagard Capital Partners GP, Inc., its general partner By:/s/ Dan Friedberg Name:Dan Friedberg Title:President SAGARD CAPITAL PARTNERS GP, INC. By:/s/ Dan Friedberg Name:Dan Friedberg Title:President SAGARD CAPITAL PARTNERS MANAGEMENT CORP. By:/s/ Dan Friedberg Name:Dan Friedberg Title:President EXHIBIT A Persons who may be Deemed to Control the Reporting Persons Set forth below is the (i) name, (ii) principal business address and (iii) place of organization of each person who may be deemed, for purposes of this Statement, to control the Reporting Persons. (i) 4190297 Canada Inc. (ii) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (iii) Canada (i) 3249531 Canada Inc. (ii) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (iii) Canada (i) Power Corporation of Canada (ii) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (iii) Canada (i) Gelco Enterprises Ltd. (ii) 44 Chipman Hill, Suite 1000, P.O. Box 7289, Station A, Saint John (New Brunswick), Canada E2L 2A9 (iii) Canada (i) Nordex Inc. (ii) 44 Chipman Hill, Suite 1000, P.O. Box 7289, Station A, Saint John (New Brunswick), Canada E2L 2A9 (iii) Canada EXHIBIT B Executive Officers and Directors of Sagard Capital Partners GP, Inc. Set forth below is the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Shares (if any) and (vii) transactions in Shares during the past 60 days (if any) of each of the executive officers and directors of Sagard Capital Partners GP, Inc. (i) Dan Friedberg (ii) Director and Executive Officer (President and Chief Executive Officer) (iii) United States (iv) Managing Director, Sagard Capital Partners, L.P. (v) 325 Greenwich Avenue, Greenwich CT 06830 (vi) None (vii) None (i) Henri-Paul Rousseau (ii) Director and Executive Officer (Chairman) (iii) Canada (iv) Vice-Chairman, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Denis Le Vasseur (ii) Director (iii) Canada (iv) Vice-President and Controller, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Arnaud Vial (ii) Director and Executive Officer (Treasurer) (iii) Canada (iv) Senior Vice-President, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Pierre Larochelle (ii) Director and Executive Officer (Secretary) (iii) Canada (iv) Vice-President, Investments, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None Executive Officers and Directors of Sagard Capital Partners Management Corp. Set forth below is the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Shares (if any) and (vii) transactions in Shares during the past 60 days (if any) of each of the executive officers and directors of Sagard Capital Partners Management Corp. (i) Dan Friedberg (ii) Director and Executive Officer (President and Chief Executive Officer) (iii) United States (iv) Managing Director, Sagard Capital Partners, L.P. (v) 325 Greenwich Avenue, Greenwich CT 06830 (vi) None (vii) None (i) Henri-Paul Rousseau (ii) Director and Executive Officer (Chairman) (iii) Canada (iv) Vice-Chairman, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Denis Le Vasseur (ii) Director (iii) Canada (iv) Vice-President and Controller, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Arnaud Vial (ii) Director (iii) Canada (iv) Senior Vice-President, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Pierre Larochelle (ii) Director and Executive Officer (Secretary) (iii) Canada (iv) Vice-President, Investments, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Michael Braner (ii) Executive Officer (Vice-President and Treasurer) (iii) United States (iv) Partner of Sagard Capital Partners Management Corp. (v) 325 Greenwich Avenue, Greenwich CT 06830 (vi) None (vii) None (i) Adam Weiss (ii) Executive Officer (Vice-President and Secretary) (iii) United States (iv) Partner of Sagard Capital Partners Management Corp. (v) 325 Greenwich Avenue, Greenwich CT 06830 (vi) None (vii) None EXHIBIT C Executive Officers and Directors of Power Corporation of Canada Set forth below is the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, and (vi) ownership of Shares (if any) and (vii) transactions in Shares during the past 60 days (if any) of each of the executive officers and directors of Power Corporation of Canada. (i) Pierre Beaudoin (ii) Director (iii) Canada (iv) President and Chief Executive Officer, Bombardier Inc. (v) 800 René-Lévesque Blvd. West, 30th Floor, Montréal (Québec), Canada H3B 1Y8 (vi) None (vii) None (i) Marcel Coutu (ii) Director (iii) Canada (iv) President and Chief Executive Officer, Canadian Oil Sands Limited (v) 2500 First Canadian Centre, 350 – 7th Avenue S.W., Calgary (Alberta), Canada T2P 3N9 (vi) None (vii) None (i) Laurent Dassault (ii) Director (iii) France (iv) Vice-President, Groupe Industriel Marcel Dassault SA (v) 9, Rond-Point des Champs Elysées, 75008 Paris, France (vi) None (vii) None (i) André Desmarais (ii) Director and Executive Officer (iii) Canada (iv) Deputy Chairman, President and Co-Chief Executive Officer, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Paul G. Desmarais (ii) Director (iii) Canada (iv) Chairman of the Executive Committee, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Paul Desmarais, Jr. (ii) Director and Executive Officer (iii) Canada (iv) Chairman and Co-Chief Executive Officer, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Anthony R. Graham (ii) Director (iii) Canada (iv) President, Wittington Investments, Limited (v) 22 St. Clair Avenue East, Suite 2001, Toronto (Ontario), Canada M4T 2S7 (vi) None (vii) None (i) Robert Gratton (ii) Director and Executive Officer (iii) Canada (iv) Deputy Chairman, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Isabelle Marcoux (ii) Director (iii) Canada (iv) Chair and Vice-President, Corporate Development, Transcontinental Inc. (v) 1 Place Ville-Marie, Suite 3315, Montréal (Québec), Canada H3B 3N2 (vi) None (vii) None (i) R. Jeffrey Orr (ii) Director (iii) Canada (iv) President and Chief Executive Officer, Power Financial Corporation (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Michel Plessis-Bélair (ii) Executive Officer (iii) Canada (iv) Vice-Chairman, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) John A. Rae (ii) Executive Officer (iii) Canada (iv) Executive Vice-President, Office of the Chairman of the Executive Committee, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Henri-Paul Rousseau (ii) Executive Officer (iii) Canada (iv) Vice-Chairman, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) T. Timothy Ryan, Jr. (ii) Director (iii) United States (iv) President and Chief Executive Officer, Securities Industry and Financial Markets Association (SIFMA) (v) 120 Broadway, 35th Floor, New York, NY10271 U.S.A. (vi) None (vii) None (i) Emőke J.E. Szathmáry (ii) Director (iii) Canada (iv) President Emeritus, University of Manitoba (v) 70 Dysart Road, Room 112, Winnipeg (Manitoba), Canada R3T 2M6 (vi) None (vii) None (i) Gregory D. Tretiak (ii) Executive Officer (iii) Canada (iv) Executive Vice-President and Chief Financial Officer, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Pierre Larochelle (ii) Executive Officer (iii) Canada (iv) Vice-President, Investments, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Edward Johnson (ii) Executive Officer (iii) Canada (iv) Senior Vice-President, General Counsel and Secretary, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Peter Kruyt (ii) Executive Officer (iii) Canada (iv) Vice-President, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Luc Reny (ii) Executive Officer (iii) Canada (iv) Vice-President, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None (i) Arnaud Vial (ii) Executive Officer (iii) Canada (iv) Senior Vice-President, Power Corporation of Canada (v) 751 Victoria Square, Montréal (Québec), Canada H2Y 2J3 (vi) None (vii) None
